Citation Nr: 1111923	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to improved death pension for the one-year period commencing on May 12, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from March 1942 to October 1945.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the RO which denied the benefits sought on appeal.  In March 2009, the Board remanded the appeal for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

The appellant's annual countable income exceeded VA's maximum annual rate of income for improved death pension purposes for a surviving spouse for the one-year period commencing on May 12, 2006.  


CONCLUSION OF LAW

The appellant's countable income was in excess of the prescribed limit for entitlement to nonservice-connected death pension benefits for the one-year period commencing on May 12, 2006.  38 U.S.C.A. §§ 1503, 1541 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on appeal, the Board is generally required to ensure that the VA's duties to notify and assist obligations have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  In this case, the Board observes that the appellant was notified of the types of evidence needed to substantiate her claim in a letter from the RO dated in October 2006, prior to initial adjudication of her claim, and was also provided with the appropriate law and regulations in the statement of the case in September 2007, and subsequent supplemental statements of the case, most recently in June 2010.  In addition, the necessary financial information required for a decision has been obtained.  

The law provides that VA shall pay to the surviving spouse of each veteran who served for ninety (90) days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service-connected disability pension at the rate prescribed by law and reduced by the surviving spouse's annual income.  38 U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23 (2010).  

The maximum rate of improved death pension is reduced by the amount of the countable annual income of the surviving spouse.  38 C.F.R. § 3.23(b).  For purposes of improved death pension, payments of any kind from any source are counted as income in the year in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002 & Supp. 2010); 38 C.F.R. § 3.271 (2010).  

The types of income which are excluded from income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. §  3.272 (2010).  

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272(g).  SSA disability and survivor benefits are not excludable from countable income, but welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of improved pension.  See 38 C.F.R. § 3.272; VA ADJUDICATION PROCEDURE MANUAL (M21-MR), Part V.iii.1.I.58.b.  

The maximum annual rates of pension and death pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2010).  

In this case, the evidence of record shows that the appellant's countable income is derived solely from monthly Social Security benefits.  The appellant's reported monthly income was $864.50, or $10,374.00 for the twelve month period from May 2006 to May 2007.  Parenthetically, the Board notes that the appellant's monthly income from Social Security increased to $893.50; effective from December 2006.  Nonetheless, the Board will rely on the lesser amount used by the RO to calculate the total annual countable income from May 2006 to May 2007.  

The appellant's unreimbursed medical expenses for the same period included $88.50/month for Medicare; $1767.00 per year for BlueCross/BlueShield; prescriptions of $176.00, and out of pocket medical services of $239.00.  The appellant's total expenses from May 2006 to May 2007 was $3244.00.  (see Medical Expense Report received in June 2009.)

As noted above, unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds five (5) percent of the maximum annual rate payable.  38 C.F.R. § 3.262 (2010).  

The maximum annual rates of improved pension are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2010).  

Here, the maximum annual pension rate for a widow with no dependents for the period in question was $7,094.00.  The maximum allowable unreimbursed medical expense (5% of $7,094) was $354.00.  Thus, the appellant's reported unreimbursed medical expenses of $3244.00 must be reduced by $354.00, leaving a total unreimbursed medical expense of $2890.00.  Subtracting the total unreimbursed medical expenses from the appellant's total countable income results in a final countable income of $7484.00.  As the final countable income amount exceeds the maximum annual rate of income for improved death pension purposes for a surviving spouse from May 2006 to May 2007, the appellant claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Improved death pension benefits for the one-year period commencing on May 12, 2006 is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


